﻿Sir, it gives me particular pleasure to see you in the Chair as President of the forty-third session of the General Assembly of the United Nations. We know that under your guidance this gathering is in good hands. My delegation looks forward to cc-operating with you in the months ahead. At the beginning of this week ray friend and colleague, Mr. Papoulias, the Foreign Minister of Greece, set out before the Assembly the views of the 12 member States of the European Community - including the Netherlands - on a wide range of international issues. This enables roe to concentrate on two major issues that deserve our common attention: the role of the United Nations in the promotion of peace, justice and international law and its significance in the field of human rights. On both subjects I should like to make a few suggestions.
Earlier this month, in the presence of the Secretary-General, a ceremony in commemoration of the seventy-fifth anniversary of the Peace Palace, the seat of the International Court of Justice, was held in The Hague. I was intrigued by a Latin phrase on the wall of the large courtroom: "Arma togae cédant, this is, "May weapons yield to law". One could hardly think of a more appropriate motto for the present Assembly session than Cicero's dictum. The Assembly convenes at a crucial juncture. In different parts of the world, conflict is giving way to negotiations, and more and more voices are calling for the supremacy of the rule of law. The United Nations may well be about to assume the role its founders envisaged. The United Nations Charter embodies the bold vision of a world-wide system of collective security, with the Security Council as its pivot. As Dag Hamnar once pointed out, the United Nations reflects at the same time an aspiration and a falling short of that aspiration. But, he added, the persistent struggle to close the gap between aspiration and actual accomplishment makes the difference between civilization and chaos.
During these weeks representatives of nations from East and West, North and South, are paying tribute to the Secretary-General and his staff who, quietly but with perseverance, are serving the cause of peace. Like others, we applaud recent achievements in Afghanistan and the Gulf and the new impetuses being given elsewhere. Those developments have added much to the prestige of the Organization and of the Secretary-General. In those developments we recognize vital elements of the recommendations for improving the effectiveness of the Security Council that the Secretary-General advanced in his reports to the General Assembly in 1983 and 1986. At the time, those ideas did not receive the hearing they deserved. Now, the mood of frustration and impotence is giving way to renewed optimism. There seems to be a new confidence in the effectiveness of the multilateral approach in international relations.
We must seize the opportunities to promote peace. United Nations peace-keeping is one of them. It is therefore most befitting that the United Nations peace-keeping forces were collectively awarded the Nobel Peace Prize yesterday. On behalf of the Netherlands Government I most warmly congratulate them on that well-deserved award. The Prize honours all those soldiers who over the years have served in United Nations forces all over the world.
The Netherlands has always supported the efforts of the United Nations in the field of peace-keeping. We are now actively considering with our partners in the Twelve how we can contribute more effectively. In this context the valuable comments on the growing role of peace-keeping operations in the Secretary-General's annual report to the Assembly certainly deserve careful attention. Of course, one should not overlook the fact that here, as elsewhere, there is an obvious need to make the best possible use of scarce resources. This is the more true in the light of the magnitude of some of the peace-keeping operations that are envisaged, for instance in Namibia and in Western Sahara.  
For many years the world community has been demanding independence for Namibia. We are encouraged by the progress recently made. I trust that the momentum can be maintained.
The process of dialogue and negotiations we see in many parts of the world is also needed in South Africa itself. Apartheid is totally and fundamentally wrong. It has no future. Although change is long overdue, it is not too late to bring it about peacefully. But every new delay will make the task of national reconciliation even more difficult. The artificial separations apartheid has created between the various segments of the South African population ha/e bred deep resentment and fear of the unknown. In our opinion it is high time to replace this by a broad dialogue across all lines of colour. The Kingdom of the Netherlands urges the South African Government to release Nelson Mandela and all those others detained for their political beliefs. That could open the way to negotiations with the genuine representatives of the population.
We look not only to the early abolition of apartheid·, we look also to its replacement by a just political order in which all South Africans can live in peace and harmony. It is, of course, up to the South African peoples themselves to join hands in order to shape a new constitutional framework. But let me say this on the subject: the ideals of human rights, democracy and the rule of law to which ray country, like so many others, is deeply attached, would seem all the more essential in a society as diverse as South Africa's. May I submit that a bill of rights, to be negotiated and agreed upon between the authentic representatives of the entire population and safeguarded by an independent judiciary, would do much to guarantee equal rights and allay the fears that some have. Would not a pluralistic democracy providing adequate participation by both majority and minority offer the best prospects for lasting reconciliation? And, nay I add, would not a South Africa at peace with itself be a tremendous asset for the region as a whole?
The cease-fire in the 8-year-old war between Iraq and Iran was greeted with great relief. Untold suffering is coming to an end. But there was more to this war. In flagrant violation of international law we saw chemical weapons being used on a scale not witnessed since the First World War. The war endangered yet another principle of international law, namely freedom of navigation, on one of the busiest sea-lanes of the world. It was to uphold that principle that my country, together with a number of other Western European countries, contributed to mine-clearing in the Gulf. We have noted with interest that the Secretary-General has suggested looking into the possibilities of extending peace-keeping to the maritime environment. We are prepared to study the implications of such a new dimension in United Nations peace-keeping tasks.
Negotiations between the two belligerents have now started under the auspices of the Secretary-General. The intransigence that has prolonged the war for so many years should not be transferred to the negotiating table. Together with others, we call upon both parties to co-operate intensively with the Secretary-General in order to achieve a comprehensive peace settlement in compliance with Security Council resolution 598 (1987).
Turning to Cambodia, we welcome the intensified diplomatic efforts to read a settlement and the constructive role played by the countries of the Association of South-East Asian Nations (ASEAN). Cambodia has had more than its share of suffering. Our goal must be an independent Cambodia, free from foreign occupation and invested with democratic institutions strong enough to withstand internal and external threats. Clearly, neither a continuation of the current foreign the universally condemned policies and practices of the regional conflicts also, we see how the improved activities of States in the region and the support given to each other in working towards peaceful is that was found for direct talks between the Greek and Turkish communities in Cyprus is another example of progress to that end.
And in another hotbed of tension an unjust and painful stalemate continues to exist. We are looking forward to the day when the United Nations can also play an enhanced role in the settlement of the Arab-Israeli conflict. The status quo there is not sustainable. The tensions in the occupied territories demonstrate the need for a renewed impetus to the peace process. My country fully understands the Israeli concerns about security. Israel, indeed, is entitled to existence in security. But the Palestinian people too have their legitimate rights. Their right to self-determination will have to be accommodated in the context of a comprehensive and lasting settlement. In recent meetings with the Israeli Government and with Palestinian representatives in East Jerusalem, the Netherlands Government joined those who urged moderation and a constructive approach by all concerned. 
The road to a settlement will no doubt be long. It might have to be covered in stages, but then with a clear final perspective. Success will only be achieved if parties are willing to compromise, if parties do not confront each other with conditions they know beforehand to be unacceptable to the other side. Peace involves mutual concessions. Delaying the inevitable will diminish the opportunities of reaching a solution and will only increase the tensions. The role of the international community is, as we see it, not merely to mete out reprimands, it is to help the peace process along and eventually, once the negotiations have led to results, to guarantee their outcome.
We are concerned about developments in Lebanon and saddened by the continuing suffering of its people. We urge all parties concerned to abstain from any action that would deepen the rifts that have kept Lebanon divided for so long already. It is imperative that the constitutional framework of Lebanon be allowed to function so that a new President, elected freely and without interference from outside, can take up the pressing task of restoring the unity of the Lebanese people.
Much is changing in Eastern Europe. We follow the processes of reform with great interest and commend the spirit of greater openness. My country has, together with its allies, consistently pursued a policy aimed at better East-West relations and arms control. We will not be remiss in seizing opportunities to further these aims. Important progress in arms control has already been achieved, and this to an extent that seemed inconceivable only a few years ago.
The Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty was indeed a major breakthrough. And the 50-per-cent cut in strategic weapons, which is now being negotiated, would be an even more significant disarmament measure. But however much we hope for further results in the field of nuclear disarmament, it is essential that progress should also encompass conventional arms control. The serious conventional imbalance we face in Europe is at the core of our security problem, and our aim is to bring about a stable conventional balances at lower levels and with more transparency.
It is also essential to press ahead with a total ban on chemical weapons. The imminent danger of proliferation of chemical weapons underlines once again the need for such a ban, and that on a world-wide basis. Indeed, the verification problems are daunting, but I refuse to believe that they cannot be solved. In the meantime, while a total ban has not yet been concluded, it is tragic to see that the 1925 Geneva Protocol has not prevented the use of these abhorrent weapons. We support President Reagan's proposal, made last Monday, to convene a conference to see how together we can remedy the erosion of the Protocol.
When addressing the third special session on disarmament I emphasized how important it was that the Secretary-General be able to conduct investigations, whenever there were allegations of the use of chemical weapons. The Security Council confirmed this necessity and encouraged him to carry out promptly investigations in response to allegations concerning the possible use of chemical weapons. It is therefore disappointing and disturbing to note that recently the Secretary-General was not permitted to ascertain the facts when there were strong reasons to do so.
It is indeed a worrisome development that "proliferation", which used to refer exclusively to the danger of nuclear proliferation nowadays is acquiring new connotations, as we see proliferation, not only in the chemical field but also in that of missiles and missile technology. It would be a bitter irony if at a time when arms control negotiations are at last beginning to yield long-sought results, we failed to stem the danger of proliferation.
A key element of any arms control agreement is verification, and I am happy to note the growing international consensus on this point. In my statement at the third special session on disarmament last June I suggested strengthening the general role of the United Nations with regard to verification in a practical manner. Our proposal is that a group of qualified governmental experts would study ways to improve the assistance United Nations bodies could render in the verification of arms control agreements. This would apply in the first place to multilateral agreements and, furthermore, to regional, or even bilateral agreements, if parties so desired. Together with Canada and Prance, we intend to submit our ideas to the Assembly in greater detail.
Maintaining peace and security is a primary task of the United Nations, but by no means the only one. All of us should seriously consider how we can increase the relevance of the role of the Organization in the light of constantly changing conditions, how we can enhance its efficiency and flexibility, and how we can counteract bureaucratic tendencies and duplication.
The Netherlands has participated actively in the special committee on the restructuring of the economic and social sectors of the United Nations. I must admit that we are rather disappointed with the outcome of these deliberations so far. None the less, we must continue this reform process in order to enable the United Nations to increase its relevance also in the economic and social fields.
One does not have to be a prophet to foresee a major transformation of the international system in the decades ahead. The spectacular emergence of new economic centres in various parts of the third world is only one indication that we are witnessing a development towards greater multipolarity. This in itself could enrich the interaction amongst us, and, it is to be hoped, will increase the effectiveness of the United Nations when new actors assume larger responsibilities for the common good.
The recent economic recovery in the industrialized countries has not yet led to an improvement of the economic situation in many parts of the developing world. I believe that it is high time to remind ourselves of the target for official development assistance of 0.7 per cent of gross domestic product that has been adopted. In order to assist the economic and social advancement of developing countries, the Netherlands will continue to disburse 1 per cent of its gross domestic product for development purposes.
The review of the Programme of Action for Africa has made clear that it is Africa in particular that is facing economic problems of staggering magnitude. I am convinced, however, that the review has provided important impetus to both the African countries and the international community to redouble our common efforts to reach the goals of the action plan in time. The debate on the strategy for the fourth development decade offers a good opportunity to discuss the interrelationships and mutual dependence of specific development topics such as debts, investments, the environment, natural resources, commodities and trade and their implications for sustainable development. As a contribution to solving some of the most pressing environmental problems, my Government will host high-level consultations on the ozone layer next month and a conference on the protection of the atmosphere next year in the Netherlands.
Regional co-operation has much to offer to people on all continents, both as a way to promote peace and as an instrument for increasing prosperity. Integration amongst European nations has allowed us not only to overcome a bitter legacy of division but also to achieve a considerable degree of prosperity for our peoples. Our endeavours have not led to Euro centrism but stimulated even an outward orientation of Western Europe. One large single market instead of 12 separate smaller markets should offer new opportunities, not only for the Community, but for third-world countries as well.
We do not see regional co-operation as a substitute for global co-operation. The two complement each other. Interdependence and co-operation are at the heart of the new global reality and the United Nations should be an energetic reflection of that reality.
The Olympic games provide us, right at this moment, with a powerful symbol of brotherhood and friendly competition. Against this background I may say that we hope that the Republic of Korea, now hosting the games, can soon take up its rightful place in this universal Organization.
In order to strengthen the basis for global co-operation we must reflect upon the values that bind us together. Article I of the United Nations Charter lists the promotion of respect for human rights and fundamental freedoms among the three main purposes of the United Nations. Forty years ago, the General Assembly, building on this foundation, proclaimed the Universal Declaration of Human Rights. Since then, the universal applicability of the Declaration has been firmly established.
Human rights transcend national borders. Violations of these rights - and they are only too frequent - are a common concern of the family of nations. They are not simply an internal matter within the exclusive domain of national sovereignty. The past 40 years have clearly refuted this argument.
The 1948 Declaration was the starting-point of an impressive effort at international law-making. The two United Nations Covenants on human rights, of 1966, were milestones in this effort and it is to be hoped that in this year, in which we are celebrating the fortieth anniversary of the Universal Declaration of Human Rights, those Member States that have not yet acceded to some of the United Nations instruments on human rights will be able to decide to do so in the near future. Let us be clear - the concept of human rights was not an invention to be used to attack those with whom we find ourselves in disagreement. No, we refer to fundamental standards on which we should all be prepared to be judged. Moreover, we feel that respect for human rights is essential for confidence-building between States.
Formal accession by countries to the various conventions is important, but it is only a first step. Implementation must follow - and as we all know, that is where the real problems begin. This underlines the importance of the various monitoring procedures and mechanisms designed to hold States to their obligations. Signs of erosion of the supervisory system are a cause of concern. We would hope that the meeting of chairpersons of the various United Nations supervisory bodies scheduled for this autumn will be able to propose practical remedies to remove the strain on the reporting system. At the same time it is essential that adequate levels of funding for human rights monitoring mechanisms be secured. The Netherlands has circulated some ideas on monitoring procedures and mechanisms amongst these chairpersons. These suggestions will also be circulated in a document in the course of this session of the General Assembly.
As I have said, efforts at the regional level can supplement and reinforce those at the global level. In the Helsinki Final Act 35 countries pledged themselves to a broad programme designed to improve mutual relations. This programme includes respect for a comprehensive range of clearly defined human rights. Here, too, we have been faced too long with a gap between the standards we set and the degree to which they are being complied with. That is why the Netherlands insisted so strongly on the incorporation, within the framework of the Conference on Security and Co-operation in Europe (CSCE), of a mechanism to review compliance in the field of human rights and human contacts. I hope that this concept will be reflected in the final document of the CSCE which, as we all hope, the current meeting in Vienna will be able to agree upon soon.
There is much to celebrate during the fortieth anniversary of the Universal Declaration. But celebrations or commemorations should not divert our attention from the more sobering task of stock-taking. We should ask ourselves to what degree the rights proclaimed are actually promoted and enjoyed. Torture, summary executions and unlawful detention are an everyday reality for all too many of our fellow human beings. And yet, there is probably no government that does not profess respect for human rights. Let us not forget that the scourge of the abuse of human rights is man-made; it can therefore be remedied by man. The international Bill of Human Rights exists; the mechanisms are in place. Our task in the years ahead should be to promote the political will to bring about the effective enjoyment of human rights by all mankind.
There is a growing realization that these concepts, while values in themselves, are also basic conditions for shaping a more prosperous and a more just society. Freedom and democracy, we feel, are not luxuries. On the contrary, they go hand in hand with development and prosperity. The age of technology gives an advantage to those societies that allow information to circulate freely and give room to the innovative capabilities of the individual.
But if we cherish human rights so much, it is not only for their intrinsic value or for their contribution to the prosperity of man. Human rights are, as the Universal Declaration states, "the foundation of freedom, justice and peace in the world". Indeed, internal oppression and external aggression have often gone together. It could not have been phrased more aptly than it was by the Secretary-General during his recent stay in the Netherlands when he said that "respect for human rights and peace are inseparable. Just as the violation of human rights leads to conflict, so conflict and war lead, all too often, to the suppression of human rights."
